Citation Nr: 0403329	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
stenosis.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for skin cancers of the 
left forearm, left upper back and right upper back secondary 
to service-connected burn scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.  He received a Purple Heart Medal.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of an April 1998 rating decision 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Jackson, Mississippi in which service connection for 
a lower back disorder, a right knee disorder, and skin cancer 
secondary to service-connected burn scars was denied.  

The Board remanded this matter in December 2000.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service medical records do not show that the veteran was 
seen for treatment or complaints related to his lumbar spine.  

2.  Service medical records do not show that the veteran was 
seen for treatment or complaints related to his right knee.  

3.  There is competent medical evidence that the veteran's 
skin cancers of the left forearm, left upper back and right 
upper back are not secondary to service-connected burn scars.


CONCLUSIONS OF LAW

1.  Lumbar spine stenosis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).

2.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).

3.  Skin cancers of the left forearm, left upper back and 
right upper back are not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
September 2001 RO letter, and he was informed by the January 
2003 Supplemental Statement of the Case (SSOC) of the 
provisions of the VCAA.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
several VA medical examinations.  In addition, the RO 
obtained the veteran's service medical records, his post 
service VA medical records as well as his private medical 
records.  The Board asked the appellant to identify all 
relevant records in the December 2000 remand.  The appellant 
responded.  There is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Chronic diseases, such as arthritis, shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A.  Lumbar Spine and Right Knee 

At the February 1999 RO hearing the veteran testified that he 
sustained injuries to his low back and right knee when his 
ship was struck by a kamikaze pilot.  He maintains that he 
has had right knee and back problems since that time and 
shortly after discharge he was treated at Neshoba County 
General Hospital for these conditions.  In addition, he was 
treated for these disorders by Dr. J. C. and in a hospital 
clinic in Louisville.  The veteran testified he was unable to 
obtain any records of medical treatment proximate to service.

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment related to his 
lumbar spine or his right knee.  

Post service private medical records, dated November 1972 to 
January 2003, show that the veteran was seen for right knee 
degenerative joint disease in February 1990, March 1994 and 
December 1994.  The January 1995 x-rays of the right knee 
revealed degenerative joint disease with multiple spurs 
especially over the anterior tubercle.  The March 1997 
radiology report revealed evidence of degenerative disc 
disease at L3-L4 through L5-S1.  In September 1999 the MRI 
impression was discogenic disease and spondylosis throughout 
the lumbar spine.  VA medical records, dated October 1997 to 
April 2003, show that the veteran was seen for degenerative 
joint disease in November 1998.  

The September 2001 VA joints examination impressions were 
degenerative joint disease of the right knee, degenerative 
disc disease of the lumbar spine with spinal stenosis and 
nerve root involvement to the right leg.  The VA examiner 
indicated that the history given by the veteran of the type 
of injury sustained at that time would be sufficient to have 
contributed to the present findings in the veteran's back.  
However, there were no objective findings in the service 
records as well as the claims file of a back complaint and 
subsequent treatment.  By the veteran's history, as well as 
the lack of documented treatment, there was no subsequent 
evidence of injury to the back to explain the present 
pathological findings subsequent to his time in the service.  
Given the above information, one could speculate that it was 
as likely as not that his present back condition had its 
origin as a result of injury sustained aboard ship while in 
the service.  

Where there is evidence both for and against the claim, it is 
the Board's responsibility to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, opinions diverge.  And at the 
same time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one opinion over another.  
Evans, 12 Vet. App at 31; see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The Board is not bound to accept medical opinions, which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown 5 Vet. App. 177 (1993); Swann v. Brown 5 Vet. 
App. 299 (1993); Reonal v. Brown 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993); see also Owens v. 
Brown, 7 Vet. App. 429 (1995).  The September 2001 VA 
examiner's opinion that the history given by the veteran of 
the type of injury sustained at that time would be sufficient 
to have contributed to the present findings in the veteran's 
back is based on an inaccurate factual premise, as the 
service medical records do not corroborate the reported back 
injury.  Furthermore, the VA examiner went on to note that 
there were no objective findings in the service records as 
well as the claims file of a back complaint and subsequent 
treatment.  In December 2002 the VA examiner indicated that 
physical findings and radiological findings of the knee are 
of degenerative arthritic changes and show no evidence of 
traumatic injury.  These findings could be related to age.  
The Board is not bound to accept the VA examiner's September 
2001 medical opinion, as the VA examiner indicated that the 
history supplied by the veteran is unsupported.  In both 
September 2001 and December 2002 the VA examiner stated that 
there were no objective findings in the service records as 
well as the claims file of a back complaint and that physical 
findings and radiological findings of the knee show no 
evidence of traumatic injury.  

In September 2001 the VA examiner indicated that one could 
speculate that it was as likely as not that his present back 
condition had its origin as a result of injury sustained 
aboard ship while in the service.  In December 2002 the same 
VA examiner wrote that due to a lack of objective information 
in the service record as well as any subsequent objective 
information by his private physician, it would be impossible 
without sheer speculation to state whether the back condition 
and right knee condition were the result of the injury 
sustained by history of the veteran while in the service.  
The Board notes that, The United States Court of Appeals for 
Veterans Claims (the Court) has held that where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized 
as non-evidence".  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The VA 
examiner admittedly resorted to speculation in both the 
September 2001 and December 2002 opinions.  It follows that 
these opinions constitute "what may be characterized as non-
evidence".  

Neither lumbar spine nor right knee problems were complained 
of in service.  Thus, direct service connection is not 
warranted.  Neither degenerative joint disease of the right 
knee nor degenerative disc disease of the lumbar spine with 
spinal stenosis and nerve root involvement was verified 
within one-year following the veteran's release from active 
service.  The veteran's active duty ended in December 1945, 
the first medical evidence of degenerative disc disease at 
L3-L4 through L5-S1 was in March 1997 over 51 years after the 
veteran's termination of service.  The first evidence of 
right knee degenerative joint disease was in February 1990, 
over 44 years after the veteran's termination of service.  
The evidence does not show that degenerative disc disease of 
the lumbar spine with spinal stenosis and neither nerve root 
involvement nor degenerative joint disease of the right knee 
was manifested in service or to a compensable degree within 
one year after the veteran's termination of service.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service-connection for 
degenerative disc disease of the lumbar spine with spinal 
stenosis and nerve root involvement or degenerative joint 
disease of the right knee on a direct basis or presumptively 
under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2003).

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claims, this doctrine does 
not apply.  38 U.S.C. § 5107(b). Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  Skin Cancers of the Left Forearm, Left Upper Back and 
Right Upper Back  

The veteran does not allege, and the evidence does not 
otherwise suggest, that his skin cancers were directly 
incurred in or aggravated during service, or may be presumed 
to have been so incurred.  Consequently, the Board need not 
discuss that basis of granting service connection.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).  Rather, in this particular 
appeal, the veteran maintains that skin cancers have 
developed only in the area in which he received burns in 
service.  It is for this reason, that he claims service 
connection for skin cancers secondary to his service 
connected burn scars.  In support of his claim, he has 
submitted a copy of a medical text, which indicates there is 
a slightly higher risk of skin cancers where there is chronic 
irritation.  He reported in a statement in April 1998, that 
he had been treated for skin cancers beginning in 1946 by Dr. 
J. C. and later by Dr. R. L. M.  

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003).  

Service medical records show that the veteran sustained 
second degree burns of the right arm, hand and back when an 
enemy plane exploded.  

Post service private medical records, dated November 1972 to 
January 2003, show that the veteran was seen for multi-focal 
basal cell carcinoma of the skin on the back just medial to 
the right scapula, lesions on the right side of his nose, 
face and shoulder, lower left arm, metastatic basal cell 
carcinoma of the axillary lymph nodes, squamous cell 
carcinoma of the lower lip, lesions on his left auricle, left 
neck, right posterior ear, chest, back, right arm and the 
left side of his face.  

The December 1982 VA examination revealed a burn scar of the 
posterior aspect of the right arm measuring 2 1/2 by 6 inches.  
The scar was well healed with no limitation of function of 
elbow or arm.  Other burn scars were not found on 
examination.  

At the September 2001 VA examination under magnification, 
there were no large scars on the neck.  There were no 
keloids.  There were some post inflammatory hypopigmentation 
changes.  The veteran had some actinic keratoses on the sun-
exposed areas, mainly in the back of the hands and forearms, 
ears, and some on the face.  He had several scars on his back 
from previous excisions.  The VA examiner felt the veteran's 
lymph nodes of his neck and his arms but did not feel 
anything abnormal.  The VA examiner did not see any 
correlation now between any burn and what he was seeing as a 
skin cancer.  Usually, you have scarring type of skin cancer 
with color changes, which make you more likely to have 
aggressive skin cancers in those areas.  Since the veteran 
had no melanin in the areas of deep burns, then he might be 
more likely to get skin cancers in those areas.  

On VA examination of the veteran in September 2002 the 
examiner noted that the veteran had 0.9 cm basal cell 
carcinoma on the left forearm, a 0.95 cm basal cell carcinoma 
on his upper left back and approximately a 1 cm possibly 
early superficial basal cell carcinoma on his right upper 
back.  The VA examiner commented that these did not appear 
particularly to be in the burn scars, so these that he saw on 
examination were probably not directly related to a burn.  
The veteran reported to the VA examiner that he was burned in 
1945 in Okinawa on his ship.  The veteran stated to the VA 
examiner that his first skin cancers began in 1948.  The 
veteran stated to the VA examiner that he had them excised 
from his waist up but never below his waist.  The examiner 
noted that the veteran also had scattered actinic keratoses, 
especially on the face, neck and ears.  

In an addendum the VA examiner indicated the he reviewed the 
veteran's chart and saw where he had a number of basal cell 
carcinomas removed.  Also, he had lesions lasered off with 
CO2 laser and there was no pathology report done on these.  
These may have been places that could turn into skin cancer.  
There is no way to speculate on those.  Therefore, even with 
the fact that some of the lesions were not identified, the 
ones there were lasered, as to the exact causality, he had 
many skin cancers removed.  From looking over the veteran's 
old chart and discussing with him he had received much sun 
exposure.  Also, he had received extensive burns.  It was 
impossible for the VA examiner to say which was the cause of 
his skin cancers, the burn that occurred on the ship in the 
Okinawa area or the sun.  One thing is for certain is that 
the veteran has gotten many skin cancers and certainly both 
of these factors could be contributory.  The VA examiner 
could not give a percentage, which skin cancer, which 
location, which month which year, which date was more likely 
to be due to sun or to be due to past burns.  This was 
impossible to do.  Again, after reviewing his chart, the VA 
examiner had no doubt that two things were causing the 
veteran's skin cancer: 1) past sun exposure and 2) likely 
there was some effect here that was definite from the burn 
that the veteran had.  The VA examiner could not give a 
percentage or how much for which.  

So even in the VA physician's own mind, there were 
uncertainties concerning the specific cause of the veteran's 
skin cancer.  The Court has held that when, as here, a 
physician is unable to provide a more definitive causal 
connection than this; the opinion is not supportive of the 
claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  
And this is true even though the opinion does not have to be 
absolutely definitive, one way or the other, in the ultimate 
conclusion.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

The Board notes that the September 2002 VA examiner 
specifically indicated that the 0.9 cm basal cell carcinoma 
on the left forearm, a 0.95 cm basal cell carcinoma on his 
upper left back and approximately a 1 cm possibly early 
superficial basal cell carcinoma on his right upper back did 
not appear particularly to be in the burn scars, so these 
that he saw on examination were probably not directly related 
to a burn.  The veteran is service connected for second 
degree burn scars of the posterior aspect of the right arm 
and the basal cell carcinomas identified at the September 
2002 VA examination were on his left forearm, upper left back 
and right upper back, not in the posterior aspect of the 
right arm which is service connected.  Hence, service 
connection is not warranted for skin cancers of the left 
forearm, left upper back and right upper back on a secondary 
basis as proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2003).  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service-connection for skin 
cancers of the left forearm, left upper back and right upper 
back on a direct basis or presumptively under the provisions 
of 38 C.F.R. §§ 3.307, 3.309 (2003).  Thus, inasmuch as there 
is medical evidence of record to the effect that skin cancers 
of the left forearm, left upper back and right upper back was 
not causally linked to the service connected second degree 
burn scars of the posterior aspect of the right arm, service-
connection for skin cancers of the left forearm, left upper 
back and right upper back is not warranted.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998); see also 
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


ORDER

Service-connection for degenerative disc disease of the 
lumbar spine with spinal stenosis and nerve root involvement 
is denied.  

Service-connection for degenerative joint disease of the 
right knee is denied.  

Service connection for skin cancers of the left forearm, left 
upper back and right upper back is denied.  



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



